Information to identify the case:
Debtor 1                 Edwardo Banuelos                                                       Social Security number or ITIN    xxx−xx−5774

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Susanna Banuelos                                                       Social Security number or ITIN    xxx−xx−8375
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 11/1/20
Case number:          20−19647



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Edwardo Banuelos                                              Susanna Banuelos

2. All other names used in the
   last 8 years
                                              aka Eddie Banuelos                                            aka Suzy Banuelos

                                              2752 Goldenrod Drive                                          2752 Goldenrod Drive
3. Address                                    Yorkville, IL 60560                                           Yorkville, IL 60560
                                              David M Siegel                                                Contact phone 847 520−8100
4. Debtor's  attorney
   Name and address
                                              David M. Siegel & Associates
                                              790 Chaddick Drive
                                                                                                            Email: davidsiegelbk@gmail.com

                                              Wheeling, IL 60090

5. Bankruptcy trustee                         Glenn B Stearns                                               Contact phone 630−981−3888
     Name and address                         801 Warrenville Road Suite 650
                                              Lisle, IL 60532

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 11/2/20
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
Debtor Edwardo Banuelos and Susanna Banuelos                                                                                             Case number 20−19647
7. Meeting of creditors
    Debtors must attend the meeting to     December 2, 2020 at 10:30 AM                                      Location:
    be questioned under oath. In a joint                                                                     Appear by Telephone. For instructions,, visit:
    case, both spouses must attend.                                                                          www.lisle13.com
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 2/1/21
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 1/11/21
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 4/30/21
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           1/8/21 at 10:45 AM , Location: Appear by Telephone using AT and T. Toll Free Number: 1−888−557−8511;
                                           Access Code: 7490911.

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4500.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 20-19647-LAH
Edwardo Banuelos                                                                                                       Chapter 13
Susanna Banuelos
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: kkrystave                                                             Page 1 of 3
Date Rcvd: Nov 02, 2020                                               Form ID: 309I                                                             Total Noticed: 46
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 04, 2020:
Recip ID                 Recipient Name and Address
db/jdb                 + Edwardo Banuelos, Susanna Banuelos, 2752 Goldenrod Drive, Yorkville, IL 60560-3006
tr                     + Glenn B Stearns, 801 Warrenville Road Suite 650, Lisle, IL 60532-4350
29100702                 CB/Ulta MC, PO Box 182120, Columbus, OH 43218-2120
29100709               + Dept. of Housing and Urban Dev. HUD, 451 7th Street S.W., Washington, DC 20410-0002
29100710               + Dept. of Housing and Urban Developm, PO Box 8000, Monroe, LA 71211-8000
29100713               + Fifth Third Bank, 5050 Kingsley Dr, Cincinnati, OH 45227-1115
29100717               + Jpmcb Home Mortgage, 700 Kansas Lane, Monroe, LA 71203-4774
29100720               + Lending Tree, 6440 S. Wasatch Blvd, Suite 300, Salt Lake City, UT 84121-3518
29100726                 SYNCB/TJX, PO Box 41067, Norfolk, VA 23541-1067
29100729               + SYW MC/CBNA, 5800 South Corporate Place, Sioux Falls, SD 57108-5027
29100730               + SYW MC/CBNA, PO Box 6217, Sioux Falls, SD 57117-6217
29100734               + THD/CBNA, One Court Square, Long Island City, NY 11120-0001
29100731               + Target NB, CCS Gray OPS Center, PO Box 6497, Sioux Falls, SD 57117-6497
29100736               + The Bureaus, 650 Dundee Rd. Ste. 370, Northbrook, IL 60062-2757

TOTAL: 14

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: davidsiegelbk@gmail.com
                                                                                        Nov 03 2020 00:25:00      David M Siegel, David M. Siegel & Associates,
                                                                                                                  790 Chaddick Drive, Wheeling, IL 60090
ust                    + Email/Text: USTPREGION11.ES.ECF@USDOJ.GOV
                                                                                        Nov 03 2020 00:27:00      Patrick S Layng, Office of the U.S. Trustee,
                                                                                                                  Region 11, 219 S Dearborn St, Room 873,
                                                                                                                  Chicago, IL 60604-2027
29100696               + EDI: AMEREXPR.COM
                                                                                        Nov 03 2020 02:39:00      AMEX, Attn: Bankruptcy Department, PO Box
                                                                                                                  297871, Fort Lauderdale, FL 33329-7871
29100695                  EDI: AMEREXPR.COM
                                                                                        Nov 03 2020 02:39:00      AMEX, Bankruptcy Department, PO Box 981535,
                                                                                                                  El Paso, TX 79998-1535
29100698               + EDI: CAPITALONE.COM
                                                                                        Nov 03 2020 02:39:00      CAP1/Menards, PO Box 30253, Salt Lake City,
                                                                                                                  UT 84130-0253
29100701                  EDI: WFNNB.COM
                                                                                        Nov 03 2020 02:39:00      CB/Meijer, PO Box 182273, Columbus, OH
                                                                                                                  43218-2273
29100703               + EDI: CITICORP.COM
                                                                                        Nov 03 2020 02:39:00      CBNA, Attn: Bankrtuptcy Dept., PO Box 769006,
                                                                                                                  San Antonio, TX 78245-9006
29100697               + EDI: AIS.COM
                                                                                        Nov 03 2020 02:48:00      Cap One, Bankruptcy Department, 4515 N Santa
                                                                                                                  Fe Ave, Oklahoma City, OK 73118-7901
29100699               + EDI: CAPITALONE.COM
                                                                                        Nov 03 2020 02:39:00      Cap1/mnrds, Po Box 30253, Salt Lake City, UT
                                                                                                                  84130-0253
29100700               + EDI: CAPITALONE.COM
                                                                                        Nov 03 2020 02:39:00      Capital One, N.a., Po Box 30281, Salt Lake City,
                                                                                                                  UT 84130-0281
29100704               + EDI: CITICORP.COM
District/off: 0752-1                                              User: kkrystave                                                          Page 2 of 3
Date Rcvd: Nov 02, 2020                                           Form ID: 309I                                                          Total Noticed: 46
                                                                                   Nov 03 2020 02:39:00     Cbna, Po Box 6217, Sioux Falls, SD 57117-6217
29100706              + EDI: CITICORP.COM
                                                                                   Nov 03 2020 02:39:00     Citi, Attn: Bankruptcy Department, PO Box 6241,
                                                                                                            Sioux Falls, SD 57117-6241
29100707              + EDI: CITICORP.COM
                                                                                   Nov 03 2020 02:39:00     Citibank NA, PO Box 769006, San Antonio, TX
                                                                                                            78245-9006
29100708              + EDI: CITICORP.COM
                                                                                   Nov 03 2020 02:39:00     Citicards Cbna, Po Box 6217, Sioux Falls, SD
                                                                                                            57117-6217
29100711                 EDI: DISCOVER.COM
                                                                                   Nov 03 2020 02:39:00     Discover Bank, Bankruptcy Department, PO Box
                                                                                                            30943, Salt Lake City, UT 84130
29100712              + EDI: DISCOVER.COM
                                                                                   Nov 03 2020 02:39:00     Discover Fin Svcs Llc, Pob 15316, Wilmington,
                                                                                                            DE 19850-5316
29100714                 EDI: AMINFOFP.COM
                                                                                   Nov 03 2020 02:39:00     First Premier, 3820 N. Louise Ave., Sioux Falls,
                                                                                                            SD 57107-0145
29100705                 EDI: JPMORGANCHASE
                                                                                   Nov 03 2020 02:38:00     Chase Card, Attn: Correspondence Dept., PO Box
                                                                                                            15298, Wilmington, DE 19850
29100716                 EDI: JPMORGANCHASE
                                                                                   Nov 03 2020 02:38:00     JPMCB Card Services, PO Box 15369,
                                                                                                            Wilmington, DE 19850
29100715                 EDI: JPMORGANCHASE
                                                                                   Nov 03 2020 02:38:00     Jpmcb Card, Po Box 15369, Wilmington, DE
                                                                                                            19850
29100718                 Email/Text: PBNCNotifications@peritusservices.com
                                                                                   Nov 03 2020 00:26:00     Kohl/Capital One, PO Box 3115, Milwaukee, WI
                                                                                                            53201-3115
29100721              + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Nov 03 2020 00:13:02     LVNV Funding, PO Box 10587, Greenville, SC
                                                                                                            29603-0587
29100719              + Email/Text: bk@lendingclub.com
                                                                                   Nov 03 2020 00:28:00     Lending Club Corporation, 71 Stevenson St., Ste.
                                                                                                            300, San Francisco, CA 94105-2985
29100722                 EDI: RMSC.COM
                                                                                   Nov 03 2020 02:39:00     SYNCB/American Eagle, PO Box 965036,
                                                                                                            Orlando, FL 32896-5036
29100724              + EDI: RMSC.COM
                                                                                   Nov 03 2020 02:39:00     SYNCB/PPC, PO Box 965005, Orlando, FL
                                                                                                            32896-5005
29100725                 EDI: RMSC.COM
                                                                                   Nov 03 2020 02:39:00     SYNCB/SAM'S CLUB DC, Bankruptcy
                                                                                                            Deptartment, PO Box 965060, Orlando, FL
                                                                                                            32896-5060
29100727              + EDI: RMSC.COM
                                                                                   Nov 03 2020 02:39:00     SYNCB/Value City Furniture, PO Box 965036,
                                                                                                            Orlando, FL 32896-5036
29100728              + EDI: RMSC.COM
                                                                                   Nov 03 2020 02:39:00     SYNCB/WALMART DC, 4125 Windward Plaza,
                                                                                                            Alpharetta, GA 30005-8738
29100723              + EDI: RMSC.COM
                                                                                   Nov 03 2020 02:39:00     Syncb/Car Care Disc Tire, C/O P.O BOX 965001,
                                                                                                            Orlando, FL 32896-0001
29100732              + EDI: WTRRNBANK.COM
                                                                                   Nov 03 2020 02:39:00     Target NB, Attn:Bankruptcy Dept., PO Box 673,
                                                                                                            Minneapolis, MN 55440-0673
29100733              + EDI: WTRRNBANK.COM
                                                                                   Nov 03 2020 02:39:00     Td Bank Usa/targetcred, Po Box 673, Minneapolis,
                                                                                                            MN 55440-0673
29100735              + EDI: CITICORP.COM
                                                                                   Nov 03 2020 02:39:00     Thd/cbna, Po Box 6497, Sioux Falls, SD
                                                                                                            57117-6497

TOTAL: 32


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE
District/off: 0752-1                                             User: kkrystave                                                        Page 3 of 3
Date Rcvd: Nov 02, 2020                                          Form ID: 309I                                                        Total Noticed: 46

                                                  NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 04, 2020                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 2, 2020 at the address(es) listed
below:
Name                            Email Address
David M Siegel
                                on behalf of Debtor 1 Edwardo Banuelos davidsiegelbk@gmail.com R41057@notify.bestcase.com;johnellmannlaw@gmail.com

Glenn B Stearns
                                stearns_g@lisle13.com

Patrick S Layng
                                USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 3
